

 S862 ENR: Rebuilding Small Businesses After Disasters Act
U.S. Senate

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



One Hundred Sixteenth Congress of the United States of America1st SessionBegun and held at the City of Washington on Thursday, the third day of January, two thousand and
			 nineteenS. 862IN THE SENATE OF THE UNITED STATESAN ACTTo extend the sunset for collateral requirements for Small Business Administration disaster
 loans.1.Short titleThis Act may be cited as the Rebuilding Small Businesses After Disasters Act.2.Extension of sunset for collateral requirements for SBA disaster loansSection 2102(b) of the RISE After Disaster Act of 2015 (15 U.S.C. 636 note) is amended, in the matter preceding paragraph (1), by striking 4 years and inserting 7 years.3.GAO report on default ratesNot later than 1 year after the date of enactment of this Act, the Comptroller General of the United States shall submit to the Committee on Small Business and Entrepreneurship of the Senate and the Committee on Small Business of the House of Representatives a report comparing—(1)the performance, including the default rate, of loans made under section 7(b)(1) of the Small Business Act (15 U.S.C. 636(b)(1)) during the period—(A)beginning on January 1, 2000; and(B)ending on the date on which the Small Business Administration began making loans in accordance with the amendment made by section 2102(a) of the RISE After Disaster Act of 2015 (Public Law 114–88; 129 Stat. 690); and(2)the performance, including the default rate, of loans made under 7(b)(1) of the Small Business Act (15 U.S.C. 636(b)(1)) in accordance with the amendment made by section 2102(a) of the RISE After Disaster Act of 2015 (Public Law 114–88; 129 Stat. 690).Speaker of the House of RepresentativesVice President of the United States and President of the Senate